— Judgment unanimously affirmed. Memorandum: In this consolidated appeal from a judgment convicting defendant of second degree manslaughter and from an order denying his motion to vacate the judgment, defendant raises several claims and each is without merit. Defendant’s claim that the trial court erred in *916the charge on justification was not preserved and we refuse to reach it in the interest of justice. On this record the People disproved justification beyond a reasonable doubt and the evidence was sufficient to support the verdict. Defendant’s sentence was less than the maximum and not excessive given the violent nature of the crime. The court properly denied defendant’s CPL article 440 motion without a hearing because defendant’s motion papers were insufficient to raise an issue requiring a hearing (see, CPL 440.30 [1], [2] [a]). (Appeal from judgment of Supreme Court, Erie County, Wolfgang, J. — manslaughter, second degree.) Present — Denman, J. P., Green, Pine, Balio and Lawton, JJ.